Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 3-4, recites “collecting, as training data, data including an image of a hard-copy document and a size of the hard-copy document” is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 
The specification, in the abstract and in paragraphs 6, 8, 10, 116, 126, 132, 134 and 143 (in the USPGPUB version), discloses, for example, “collect, as the training data, the data including the image of the document and the size of the document or the size of the actually copied output sheet from the copying apparatus that copies the document on the output sheet”, but the specifications fails to mention or describe “collecting, as training data, data including an image of a hard-copy document and a size of the hard-copy document”, as amended in claim 1.
In claim 1, lines 6-7 and 9-10 recites “producing a machine learning model that associates an image of a document with a size of an output sheet required for printing the image of the document such that” and “or with an identifiabilitv of the mark included in the image of the document by the user on an output sheet of a predetermined size” is claimed subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In pars 45, 116, 126, 128, 129, 136, 137, 140 and 143, for example, more specifically in par 116 states “produce the model for determining whether or not the mark included in the image of the document is identifiable by the user on the document or the copied output sheet based on the training data through the machine learning”. 
The claim(s) contains subject matter (i.e., “collecting, as training data, data including an image of a hard-copy document and a size of the hard-copy document” and a machine learning model that associates an image of a document with a size of an output sheet required for printing the image of the document such that” and “or with an identifiabilitv of the mark included in the image of the document by the user on an output sheet of a predetermined size”) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “hard-copy document” and is similarly rejected as claim 1 above.

In new independent claim 5, lines 3-5, recites “collecting, as training data, data including an image of a hard-copy document and a size of an actually printed sheet from a copying apparatus that reads the hard-copy document and prints the image of the hard-copy document on the actually printed sheet” is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification, in the abstract and in paragraphs 6, 8, 10, 116, 126, 132, 134 and 143 (in the USPGPUB version), discloses, for example, “collect, as the training data, the data including the image of the document and the size of the document or the size of the actually copied output sheet from the copying apparatus that copies the document on the output sheet”, but the specifications fails to mention or describe a hard-copy document and a size of an actually printed sheet from a copying apparatus that reads the hard-copy document and prints the image of the hard-copy document on the actually printed sheet” as recited in new claim 5. 
In claim 5, lines 6-7 and 9-11 recites “producing a machine learning model that associates an image of a document with a size of an output sheet required for printing the image of the document such that” and “or with an identifiabilitv of the mark included in the image of the document by the user on an output sheet of a predetermined size” is claimed subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In pars 45, 116, 126, 128, 129, 136, 137, 140 and 143, for example, more specifically in par 116 states “produce the model for determining whether or not the mark included in the image of the document is identifiable by the user on the document or the copied output sheet based on the training data through the machine learning”. 
The claim(s) contains subject matter (i.e., “collecting, as training data, data including an image of a hard-copy document and a size of an actually printed sheet from a copying apparatus that reads the hard-copy document and prints the image of the hard-copy document on the actually printed sheet” and “producing a machine learning model that associates an image of a document with a size of an output sheet required for printing the image of the document such that” and “or with an identifiabilitv of the mark included in the image of the document by the user on an output sheet of a was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites “hard-copy documents” lines 3 and 6-7, and therefore is/are similarly rejected as claim 5 above.

In claim 4, lines 1-3 and 4-6, recites “a hard-copy document”, “the hard-copy document”, “actually printed sheet”, and “a processor that outputs, as training data, data including the image of the hard-copy document and a size of the hard-copy document or a size of the actually printed sheet” is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification, in the abstract and in paragraphs 6, 8, 10, 116, 126, 132, 134 and 143 (in the USPGPUB version), discloses, for example, “collect, as the training data, the data including the image of the document and the size of the document or the size of the actually copied output sheet from the copying apparatus that copies the document on the output sheet”, but the specifications fails to mention or describe “a hard-copy document”, “the hard-copy document”, “actually printed sheet”, and “a processor that outputs, as training data, data including the image of the hard-copy document and a size of the hard-copy document or a size of the actually printed sheet”, as amended in claim 4.
In claim 4, lines 9-11 and 12-13 recites “the machine learning model associating an image of a document with a size of an output sheet required for printing the image of the document such that” and “or with an identifiabilitv of the mark included in the image of the document by the user on an output sheet of a predetermined size” is claimed subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In pars 45, 116, 126, 128, 129, 136, 137, 140 and 143, for example, more specifically in par 116 states “produce the model for determining whether or not the mark included in the image of the document is identifiable by the user on the document or the copied output sheet based on the training data through the machine learning”. 
The claim(s) contains subject matter (i.e., “a hard-copy document”, “the hard-copy document”, “actually printed sheet”, and “a processor that outputs, as training data, data including the image of the hard-copy document and a size of the hard-copy document or a size of the actually printed sheet” and “the machine learning model associating an image of a document with a size of an output sheet required for printing the image of the document such that” and “or with an identifiabilitv of the mark included in the image of the document by the user on an output sheet of a predetermined size”) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the image of the document" in lines 7 and 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the image of the document recited in claim 1, lines 7 and 10 are referring to “an image of a hard-copy document” in claim 1 line 3 or is referring to “an image of a document” in claim 1 line 6? Is “the document” in lines 7 and 10 referring to the hard-copy document in lines 3-4 or “a document” in line 6? What is the difference between the claimed “hard-copy document” in lines 3 and 4 and the “document” in lines 6, 7 and 10 of claim 1? Clarification is required!    
Claim 2 recites a/the “hard-copy document” in lines 3, 4-5, and 6-7, and “the document” in claim 2, line 6, and therefore, is rejected similarly as explained above in claim 1. 
5 recites the limitation "the image of the document" in lines 7 and 9.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the image of the document” recited in claim 5, lines 7 and 9 are referring to “an image of a hard-copy document” in claim 5 line 3 or is referring to “an image of a document” in claim 5 line 6? Is “the document” in lines 7 and 9 referring to the hard-copy document in lines 3-5 or “a document” in line 6? What is the difference between the claimed “hard-copy document” in lines 3, 4 and 5 and the “document” in lines 6, 7 and 9 of claim 5? Clarification is required!    
Claim 3 recites “hard-copy documents” in lines 3 and 6-7, and therefore, is rejected similarly as explained above in claim 5. 
Claim 3 recites the limitation "the actually printed sheet" (i.e., single or singular sheet) in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 3 line 4 recites “actually printed sheets” (i.e., plural sheets).
In claim 3, line 6 recites “a copying apparatus”. Claim 3 is dependent on claim 5. Claim 5, line 4 recites “a copying apparatus”. Therefore, in claim 3 line 6 it is unclear if the recited copying apparatus is the same or different copying apparatus that is recited in claim 5? If it is the same copying apparatus, then in claim 3, line 6, the recitation should be changed to --the copying apparatus--, otherwise, clarification is required!  

Claim 4 recites the limitation "the image of the document" in lines 11 and 12-13.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the image of the document recited in claim 4, lines 11 and 12-13 is/are referring to “an image of a hard-copy document” in claim 4, line 2 or “the image of the hard-copy hard-copy document” in lines 1, 2 and 5 and the “document” in lines 10, 10-11, and 12-13 of claim 4? Clarification is required!    
It is unclear as to what is the difference between the recited terms of “hard-copy document”, “actually printed sheet” and the “document” in claim 4? Clarification is required!  
    
Allowable Subject Matter
Claims 1-5 are allowable over the closest prior art of record, namely, Govrin et al. (US 2019/0318212 A1), but claims 1-5 are still currently rejected, as explained and discussed above, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (see the rejections above).

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record, namely, Govrin et al. (US 2019/0318212 A1), does not disclose, teach or suggest, producing a machine learning model that associates an image of a document with a size of an output sheet required for printing the image of the document such that a mark included in the image of the document is identifiable by a user on the document or the output sheet or with an identifiabilitv of the 1. 
Claim 2 is dependent on claim 1 above.

The closest prior art of record, namely, Govrin et al. (US 2019/0318212 A1), does not disclose, teach or suggest, the processor obtaining a machine learning model produced by the machine learning, the machine learning model associating an image of a document with a size of an output sheet required for printing the image of the document such that a mark included in the image of the document is identifiable by a user on the document or the output sheet or with an identifiabilitv of the mark included in the image of the document by the user on an output sheet of a predetermined size, as claimed in claim 4.

The closest prior art of record, namely, Govrin et al. (US 2019/0318212 A1), does not disclose, teach or suggest, producing a machine learning model that associates an image of a document with a size of an output sheet required for printing the image of the document such that a mark included in the image of the document is identifiable by a user on the document or the output sheet or with an identifiability of the mark included in the image of the document by the user on an output sheet of a predetermined size through machine learning based on the training data, as recited in claim 5.
Claim 3 is dependent on claim 5 above.
1-5 are found to be allowable over the closest prior art of record, namely, Govrin et al. (US 2019/0318212 A1), for the reasons stated in applicant remarks, dated 01 March 2021, in pages 6-9. 

Response to Arguments
Applicant’s arguments, see pages 6, 7, 8 and 9, filed 01 March 2021, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment and claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, and claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. See above for a detailed explanation regarding the 35 U.S.C. 112 (a) and 35 U.S.C. 112 (b) rejections as stated and explained above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOV POPOVICI/Primary Examiner, Art Unit 2677